                  Case 4:19-cr-00774-DC Document 78 Filed 01/12/21 Page 1 of 3
                                     United States District Court
                                      Western District of Texas
                                           Pecos Division
United States
v.                                                                              No. P-19-CR-774-DC
Thomas Arthur
                                       Defendant’s Exhibit List



                Judge Counts:

                  The defense may offer the following exhibits at trial. The second

                through tenth will be demonstrative exhibits for pedagogical purposes:


                 1: Curriculum Vitae of Dr. David Ley.
                 2: image0.jpg
                 3: image1.jpg
                 4: image2.jpg
                 5: image3.jpg
                 6: image4.jpg
                 7: image5.jpg
                 8: image6.jpg
                 9: image7.jpg
                 10: Excerpts from 120 Days of Sodom
                 11: Excerpts from Delta of Venus
Case 4:19-cr-00774-DC Document 78 Filed 01/12/21 Page 2 of 3




                              Respectfully Submitted,



                              Mark Bennett
                              Attorney in Charge
                              TBN 00792970
                              Bennett & Bennett
                              917 Franklin Street, Fourth Floor
                              Houston, Texas 77002
                              713.224.1747
                              mb@ivi3.com

                              Lane A. Haygood
                              Texas State Bar Number:
                              24066670
                              Haygood Law Firm
                              522 N. Grant Ave.
                              Odessa, Texas 79761
                              Telephone: 432. 337.8514
                              Fax: .432.225.1062
                              lane@haygoodlawfirm.com

                              Attorneys for the Defendant,
                              Thomas Alan Arthur




                              2
       Case 4:19-cr-00774-DC Document 78 Filed 01/12/21 Page 3 of 3




Certificate of Service

     A copy of this document will be delivered to the attorneys for the

     Government by the efile system when it is filed with this Court.

                                             ______________________
                                                   Mark Bennett




                                         3
